Case 1:20-cv-05350-CM Document 4 Filed 07/16/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF EENNESSEE NEW YORK

AT NEW YORK.

PLAIN MER TIONER, ; SR»
aka “DF ROKER

TWENTIETH CENTURY FOX
, COMPANY, etal.,

FOK_BACAPCASUNG. CL

 

CASE/DOCKET NO.

T\RCEIVE

t

 

Somme’ “Somme! mee Sanaa! Somer” Nemes? Neue? Soe”

MN JUL 16 2028

 

APPLICATION TO PROCEED IN FORMA PAUPERYS'() SE OFF tat
AND AFFIDAVIT OF POVERTY ee

  

I, DAM , NUD Kf KER, wH<,,, declare that I am the Plaintiff/Petitioner in the above styled
cause and that, in support of my request to proceed without being required to prepay fees, costs or give security,
therefore, I state that, because of my poverty, I am unable to pay the costs of said proceeding or give security, and
that I believe I am entitled to relief in this matter. 28 USC §1915 (a) (1), (2).

Plaintiff/Petitioner is unable to afford counsel to represent him in this matter and would respectfully ask

that this Honorable Court appoint him counsel at this time. 28 USC §1915 (e), (1).

_ In further support of this application, I answer the following questions:

LL Are you presently employed? Yes No ¥

a. If your answer is: Yes, state the amount of salary or wages per month, and give the name and address of
your employer. List both your gross and net salary.

 

 

 

b. LU your answer is No, state the date of your last employment and the amount of salary and wage per month
that you received when you last worked,

 

 

 

 
Case 1:20-cv-05350-CM Document 4 Filed 07/16/20 Page 2 of 2

Have you received any money from any of the following sources within the past twenty (20) months?

a. Business, profession or other form of self-employment? Yes No ~

 

b. Rent payments, interest or dividends? Yes No ~~

c. Pensions, on SB RS insurance a Yess No i

d. Gifts or inheritance

e. Any other sources? Yes ae — frolic. SPT he ie ferent tres

Do you own any cash or have any money in eck ing or saving ¢ banking or
investments account? If you are a prisoner, include any funds in your prison account,

Yes No L-
If Yes, state the total value: \ / fA

Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (exclude ordinary
household furnishings and clothing)?

 

Yes No |

 

If Yes, describe the property and state its approximate value: iN / A
¥ "fF ¥

 

 

List the persons who are dependent upon you for support, state your relationship to those persons, and
indicate how mush you contribute each month to their le

MM. ROKER. Daaltor—- Call [ieae. vs Student =

 

 

per, feb

350-00

 

 

 

 

 

 

 

DAMOND J. ROKER, SR.
NLW.C.X. #600497

960 Staie Route 212
Tiptonville, TN 38079
